Citation Nr: 1812012	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-17 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for degenerative disc disease, L4-L5, from February 27, 2015.  

2.  Entitlement to an initial, compensable rating for bowel urgency.

3.  Entitlement to an initial rating greater than 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial rating greater than 20 percent rating for degenerative disc disease, L4-L5, prior to February 27, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2011 and April 2015 rating decisions.  

In the September 2011 rating decision, the RO, inter alia, denied higher initial ratings claims for the disabilities listed on the title page.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In February 2012, the Veteran testified at a Decision Review Officer hearing at the RO; a transcript of that hearing has been associated with the record.

In August 2012, the Veteran testified during a Board hearing before a Veterans Law Judge; a transcript of that hearing has been associated with the record.  

In January 2015, the Board dismissed the issues of increased ratings for bladder urgency and right lower extremity radiculopathy and remanded the remaining claims for additional development.  

In an April 2015 rating decision, the RO, inter alia, granted a 40 percent rating, effective February 27, 2015, for degenerative disc disease, L4-L5, as well as awarded a total disability rating based upon individual unemployability (TDIU).  As the Veteran was not awarded the maximum available rating for the disability, which he is presumed to seek, the claim for higher ratings before and after that date remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this particular case, the Board finds the award of a TDIU to be a complete grant of the benefit sought with respect to that matter.   See also August 2015 Veteran correspondences. 

In response to the April 2015 rating decision, the Veteran filed a July 2015 NOD with respect to the effective date for the 40 percent rating for degenerative disc disease, L4-L5.  

In August 2015 statements, the Veteran requested withdrawal of the higher rating claim for degenerative disc disease, L4-L5, but reported that he wanted to appeal an earlier effective date for the 40 percent award.  Thus, the Veteran has essentially expressed satisfaction with the 40 percent rating, but also indicated his desire for the assigned 40 percent rating from an earlier date (which is actually a staged rating, rather than effective date, issue), the Board has bifurcated that portion of the appeal involving evaluation of degenerative disc disease of the lumbar spine, L4-L5, into two claims for relevant time periods, as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In May 2017, the RO issued a SOC regarding entitlement to a rating  excess of 20 percent for degenerative disc disease prior to February 27, 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2017.  

In November 2017, the Veteran, through his appointed representative, requested withdrawal of the issues of entitlement to higher initial ratings for bowel urgency and radiculopathy of the left lower extremity from the appeal. 

In December 2017, the Board notified the Veteran that the Veterans Law Judge conducting the August 2012 hearing was no longer at the Board and afforded him another opportunity for a hearing.  He has not requested another hearing.  

While the Veteran previously had a paper claims file, this appeal has been processed utilizing the paperless, electronic, Veterans Benefits Management System and Legacy Content Manager claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  In August 2015 statements and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal from appeal the claim for a rating greater than 40 percent for degenerative disc disease, L4-L5, from February 27, 2015.  

2.  In November 2017 correspondence, and prior to the promulgation of a decision in the appeal, the Veteran through his appointed representative stated that he wished to withdraw from appeal the claims for higher initial ratings for bowel urgency and left lower extremity radiculopathy.

3.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

4.  From the January 7, 2009 effective date of service connection to November 18, 2011, the Veteran's degenerative disc disease did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; there also was no evidence of incapacitating episodes due to intervertebral disc syndrome (IVDS) requiring bedrest and treatment prescribed by a physician.

5.  By resolving reasonable doubt in the Veteran's favor, November 18, 2011 is the first factually ascertainable date of increase in the severity of service-connected degenerative disc disease, L4-L5 so as to meet the criteria for the next higher, 40 percent, schedular rating.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claims for a rating greater than 40 percent for degenerative disc disease L4-L5 from February 27, 2015, and higher initial ratings for bowel urgency and left lower extremity radiculopathy are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for service-connected degenerative disc disease, L4-L5, from 
November 18, 2011, but no earlier, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in August 2015 correspondence, the Veteran stated that he wanted to withdraw the issue of degenerative disc disease from the appeal, but continue the appeal for an earlier effective date.  As the Board is deciding the matter of the Veteran's entitlement to a rating in excess of 20 percent for the back disability prior to February 27, 2015 (as indicated above and below), the Board construes the August 2015 correspondence as a withdrawal of the claim for a rating greater than 40 percent for degenerative disc disease, L4-L5, from February 27, 2015, only.  Also, in November 2017 correspondence, the Veteran, through his representative, stated that he wanted to withdraw from appeal the claims for higher ratings for bowel urgency and left lower extremity radiculopathy.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding any of these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to any of these matters, and they must be dismissed.

II.   Due Process Considerations for Claim Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).     

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2009 pre-rating letter, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of this letter, an April 2011 Board decision awarded service connection for degenerative disc disease, L4-L5 now on appeal.  Hence, the letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and VA examination reports.  Notably, in a February 2015 report, the Veteran stated that he did not have any additional private medical records and indicated his treatment was solely through the Pittsburgh VA Medical Center (VAMC).

The Veteran was afforded VA examinations for his lumbar spine disability in November 2011 and February 2015.  The Board recognizes that, in Corriea v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claim (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the period from January 15, 2009 to February 27, 2015, it is not possible to retrospectively test for the Correia criteria, given the specific measurements that it would require.  The instant decision results in a partial grant of the highest rating possible under the applicable diagnostic criteria based on limitation of motion, with higher ratings requiring ankylosis.  In this case, any error in not conducting Correia-compliant range of motion testing with regard to these joints is therefore harmless.  Accordingly, a remand to obtain findings responsive to section 4.59 and Correia is not warranted.

The Board notes that in November 2011, the Veteran objected to the August 2011 VA examination and Dr. B did so in his July 2012 report.  They cited the August 2011 examiner's qualification as a nurse practitioner (N.P.) as being insufficient.  Dr. B reported that the August 2011 VA N.P. did not have sufficient training to accurately evaluate the Veteran.  In this case, the salient issues are clinical observation of lumbar spine motion loss with consideration to functional impairment and any history of physician directed bed rest due to incapacitating episodes of back pain.  These issues on their face do not involve highly complicated medical questions, such as the etiology of disease.  The Board finds the August 2011 VA examiner's N.P. qualification sufficient to establish competency to provide clinical responses to the salient issues.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  The August 2011 VA examination report included a thorough clinical interview and evaluation.  Although the examiner did not have the claims file, her findings are responsive to the pertinent rating criteria.  The Board does not find a basis to reject the observed range of motion (ROM) studies from the August 2011 VA examination report as inaccurate. Id. 

The Board notes that in October 2017 the Veteran's representative requested an additional VA medical examination to assess the current severity of disability.  The remaining issue in dispute concerns the prior severity of the Veteran's back disability.  The current record includes ample medical evidence for the relevant time period in question, and the instant decision results in a partial grant of benefits sought.  The representative does not request or provide any particular reason why a retrospective medical opinion is necessary or why the available evidence is insufficient to adjudicate the instant claim.  In this case, the Board finds that a retrospective medical opinion would not raise any reasonable possibility of further substantiating this claim.  38 C.F.R. § 3.159(d); See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant)

Also of record and considered in connection with the appeal is the transcript of the of the February 2012 RO hearing and the August 2012 Board hearing, along with various written statements provided by the Veteran, and representative on his behalf.  During the RO hearing, the Veteran was provided an opportunity to orally set forth his contentions before a Decision Review Officer.  He identified the issues then on appeal.  The Veteran was queried about his symptoms and medical treatment history.  As noted above, during the Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before a VLJ who has since left the Board.  During the hearing, the VLJ enumerated the issues then on appeal, to include the claim for higher rating for Veteran's back disability, and elicited testimony from the Veteran concerning his medical treatment, symptoms, and functional impairment due to pain and other factors.  While the submission of any specific, additional evidence was not explicitly suggested during either hearing, on these facts, such omission was harmless.  Following the hearings, further development of the evidence was undertaken and, as a result, additional evidence was subsequently added to the claims file.  Thus, the hearings were legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the January 2015 remand, pertinent to the rating claim for service-connected back disability, the AOJ was directed to do the following: obtain additional medical records pertinent to the back disability; furnish VA lumbar spine examination and readjudicate the claim.  The AOJ obtained updated VA treatment records from the Pittsburgh VA Medical Center (VAMC).  Notably, although requested to identify or submit any additional, pertinent records, as no additional source(s) of treatment identified, there is no indication of additional, pertinent records outstanding; as noted, the Veteran confirmed that all of his treatment is through VA.   In February 2015, the Veteran was afforded an additional VA examination for his service-connected lumbar spine disability that resulted in a partial grant and led to the instant claim.  After receiving the noted additional evidence, the AOJ readjudicated the claim in the April 2015 SSOC.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the remaining claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Initial rating greater than 20 percent for degenerative disc disease, L4-L5, 
prior to February 27, 2015

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In requesting the award of a 40 percent rating for  service connected degenerative disc disease, L4-L5, the Veteran is contending that a rating greater than 20 percent for the pertinent period prior to February 27, 2015  is warranted.  38 C.F.R. § 4.71a, DC 5243.  Although the ratings for the Veteran's lumbar spine disability have been assigned under DC 5243, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, as relevant, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, right and left lateral flexion are from zero to 30 degrees, and right and left lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 20 percent rating for a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

VA treatment records dated in March 2009 reflect that the Veteran met with a physician to review the results of a recent magnetic resonance imaging (MRI) study.  The Veteran reported his back pain and numbness were increasing and that he could only walk for short distances.  The physician referred the Veteran to neurosurgery.  

April 2011 VA primary care records show that the Veteran continued to report chronic low back pain.  However, he indicated it was managed with good results from Motrin as needed.  Clinical evaluation was unremarkable. 

April 2011 X-ray report of the lumbar spine revealed spondylolisthesis at L4-L5, mild degenerative disc disease L2-L3, and severe degenerative disc disease at L4-L5.  

A May 2011 MRI report reflects an interpretation of a stable study without change.  Grade 2 anterolisthesis of L4-L5 along with chronic bilateral pars defect at this level was found.  

The report of a June 2011 VA neurosurgery consultation documents the Veteran's report that his back pain had become progressively worse since 2007 or 2008.  On clinical evaluation, the Veteran had tenderness along his lumbar spine and unspecified decreased range of motion (ROM).  The clinician noted the recent MRI report.  He provided several recommendations, including L4-5 decompression, translumbar interbody fusion and pedicle screw fixation.  

In August 2011, the Veteran underwent a VA spine examination.  He then reported constant low back pain.  The examiner noted the May 2011 MRI report and June 2011 neurosurgery consultation report.  The Veteran further detailed constant stiffness and soreness at L4-L5, L5-S1 with 8/10 pain across the low back.  He took Motrin.  He denied any narcotic use.  He reported having physician directed bedrest in the past, but none recently.  He denied any surgery or hospitalization history.  He complained about shooting pain when walking more than 10 to 15 minutes.  

On physical examination, the Veteran was noted to ambulate slowly with a slight limp.  His shoe wear was normal and he did not have an assistive device.  He complained about chronic low back pain.  Examination of the lumbar spine showed a normal lumbar lordosis.  There was no scoliosis, malalignment, abnormal bony prominences or musculature.  Palpation resulted in pain at L4-L5 and L5-S1 with radiculopathy symptoms.  No abnormal bony prominences or paravertebral musculature was observed.  ROM for the lumbar spine was forward flexion to 60 degrees with pain beginning at 40 degrees.  Repetitive motion did not change degrees of motion, nor cause pain, weakness, or easy fatigability.  The limiting factor was pain.  No flare-ups, muscle atrophy, weakness, paralysis or contracture was found.  The examiner diagnosed severe degenerative disc disease, spondylolisthesis, L4-L5 and anterolisthesis L4-L5 with chronic bilateral pars defect.  

In his October 2011 NOD, the Veteran asserted that his back disability warranted a disability rating greater than 20 percent.  

In November 18, 2011, Dr. B. evaluated the Veteran.  He reviewed the entire record, and clinically interviewed and examined the Veteran.  As relevant, he reported conducting ROM spine testing and found with consideration to "Deluca, pain and repetition factors" the worst case scenario limitation was forward flexion to 15 degrees.  He further reported that the Veteran had muscle spasm, guarding and tenderness, and an abnormal gait with a cane for ambulation.  He further reported that the Veteran could not sit or stand for long than 15 minutes, was unable to lift objects over 10 pounds, perform squat, push/pull movement and the like or walk more than 50 yards due to his back disability and associated leg weakness.  He reported that the Veteran needed daily bedrest for pain relief.  

In November 2011, the Veteran objected to the August 2011 VA examination.  He expressed concern that VA examiner was a nurse practitioner, and asserted that his back disability was underrated.  

In December 2011, another copy of the November 18, 2011 private evaluation from Dr. B was received.  It appears to be an exact copy of the previously received document, except that the heading above the ROM study indicate it took place sometime in 2010.  

During the February 2012 RO hearing, the Veteran reported having low back pain he described as a level of 8-10 on a scale of 1 to 10.  He reported limiting his medication use to Motrin.  He was offered stronger medication, but declined.  He could not exercise or lift objects greater than 10 pounds.  He had minimal ability to perform activities of daily living.  He indicated that his physician was aware that he had bed rest to treat his back.  However, he could not recall the last time a physician ordered him to bed rest for treatment.  He indicated that he took to bed rest on his own on a daily basis.  Upon further query, he stated that the last time he stayed in bed for the entire day was about six months ago.  He had an exacerbation of low back pain and required a couple days of bed rest for recovery.  

In February 2012, the Veteran was afforded a VA radiculopathy examination.  As relevant, the examiner commented that the Veteran had constant use of a cane.    

In July 2012, Dr. B furnished another physical examination.  He indicated that he had interviewed the Veteran and conducted a video examination.  Lumbar spine forward flexion ROM was to 30 degrees.  Muscle spasms were noted.  The examiner stated that his prior physical examination of the Veteran took place in November 2011, not 2010.  

During the August 2012 Board hearing, the Veteran reported continuing to take Motrin for treatment.  He detailed having regular lumbar muscle spasms.  He wore a back brace.  He had great difficulty walking and moving due to back pain.  In the past, his back pain had been so severe he was unable to get out of bed.  He noted that there was confusion with Dr. B.'s private medical records as to whether the physical examination took place in 2010.  He confirmed that his evaluation with Dr. B took place on November 18, 2011.

July 2013 VA treatment records include the report of a musculoskeletal review of systems.  The Veteran denied experiencing arthralgia or myalgia or any decreased ROM.

January 2014 VA treatment records reflect that the Veteran's back pain was unchanged.  He continued to decline prescription strength pain medication.  He reported that occasional Advil provided sufficient relief.  

March and April 2014 records show that the Veteran underwent physical therapy.  He complained of 7/10 back pain.  The ROM studies were unclear.  The Veteran was discharged from the program due to no improvement.   

The report of a July 2014 SSA evaluation reflects that the Veteran had significant pain and limitations due to his back disability.  ROM testing revealed forward flexion of the lumbar spine to 45 degrees.   

In November 2014, the Veteran reported that he stopped working in December 2013 due to back problems. 

December 2014 VA treatment records show that the Veteran wanted additional treatment for back pain.  A referral to neurosurgery was considered pending updated imaging reports.  

On February 27, 2015, the Veteran underwent another VA back examination (the results from which formed the basis for the assignment of the 40 percent rating).  The examiner diagnosed degenerative disc disease of the lumbar spine.  The Veteran reported that his back pain had worsened since his last evaluation.  He used a cane for ambulation when leaving the house.  He had an upcoming surgical consultation.  Currently, he complained about constant low back 7-8/10 severity, described as stabbing/ achy pain.  He had flare-ups (10/10 pain) from cold weather and prolonged walking or standing.  He often stayed at home due to flare-ups of pain from activity.  ROM forward flexion was to 40 degrees with pain.  There was pain with weight bearing and pain upon palpation of the lumbar paravertebral area.  Repetitive motion did not cause additional motion loss.  However, the examiner opined that the Veteran would have ROM forward flexion to 30 degrees during a period of flare-up.  The examiner noted IVDS, but did not find the Veteran to require any episodes of physician directed bed rest.  He further noted regular use of a cane.  He reviewed the imaging studies and Dr. B's November 2011 medical opinion.  He reported that the Veteran's back condition was severe without expected improvement.       

Considering the totality of the evidence in light of the applicable criteria,, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the  earliest date on which it was factually ascertainable that the Veteran's degenerative disc disease, L4-L5 disability warranted  a 40 percent rating was November 18, 2011 (the date of Dr. B's physical examination).  On that date, Dr. B provided clinical findings that the Veteran's lumbar spine flexion ROM was to less than 30 degrees when considering functional impairment.  Although a July 2014 SSA evaluation indicated greater lumbar spine flexion ROM, the Board resolves reasonable doubt to find the November 18, 2011 evaluation from Dr. B was the first factually ascertainable evidence of increase that approximated the 40 percent rating criteria under the General Rating Formula.  38 C.F.R. §§ 3.400, 4.3, 4.40, 4.45, 4.59, 4.71a.

Even considering the extent of functional loss reportedly due to pain and other factors, for the pertinent period prior to November 18, 2011, the evidence does not show that the Veteran had the requisite ROM to more nearly approximate the 40 percent rating criteria.  Id.  The August 2011 VA examination report confirmed greater lumbar spine motion than contemplated by the 40 percent rating criteria under the General Rating Formula, and the Veteran's reports during this period concerned generalized back pain.  However, these reports were too vague and generalized to constitute a factually ascertainable increase in back disability more nearly approximating the 40 percent rating criteria, particularly in light of the August 2011 VA clinical ROM findings.  Consequently, the Board declines to assign a rating greater than 20 percent prior to November 18, 2011 for degenerative disc disease, L4-L5, solely on the basis of the Veteran's reports of generalized, increased back pain, to include reports of increased pain during activity, flare-ups, or interference with movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5243.

The Board has also considered whether evaluation under the alternative Formula for Rating IVDS Based on Incapacitating Episodes would be of greater benefit to the Veteran.  Id.  However, prior to February 27, 2015, VA treatment records do not document that any treating VA clinician ever directed bed rest for the Veteran due to incapacitating episodes of back pain, and the  Veteran essentially acknowledged as much during the February 2012 RO hearing.  See RO hearing transcript, p. 13-14.  He reported that his bed rest was self-directed and was typically not of the type where he stayed in bed throughout the day.  Id. at 9.  At that time, he denied any incapacitating back pain episode lasting more than the entire day within the last six months.  Id.  He described the last incapacitating back pain episode as lasting a couple of days.  Id.  Moreover, during August 2012 Board hearing, he endorsed a history of incapacitating back pain episodes, but was uncertain as to when the last incapacitating back pain episode occurred.  See August 2012 Board hearing transcript, p. 7.  At best, Dr. B reported that the Veteran needed daily bed rest for pain relief.  However, Dr. B's report was unclear as to whether the duration lasted a brief period or most of the day.  Given the reports above, and in the absence of any documented physician-directed bed rest in the VA clinical records, the Board finds the evidence prior to November 18, 2011 weighs against assignment of any higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes based upon incapacitating episodes.  See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that, when considering functional loss due to pain and other factors, and affording the Veteran the benefit of the doubt, Dr. B's November 18, 2011 report of the Veteran's lumbar spine range of motion to 15 degrees is commensurate with a 40 percent rating for service-connected degenerative disc disease, L4-L5.  The Board has resolved all reasonable doubt in the Veteran's favor in awarding the percent rating from November 18, 2011, but finds that the preponderance of the evidence is against assignment of a rating greater than 20 percent for service-connected degenerative disc disease, L4-L5, at any pertinent point prior to November 18, 2011.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

As a final point, the Board notes that no other issues have been raised by the Veteran or the evidence of record with respect to the claim herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal as to the claim for a rating greater than 40 percent for degenerative disc disease, L4-L5, from February 27, 2015, is dismissed.

The appeal as to the claim for a rating greater than 20 percent for left lower extremity radiculopathy is dismissed.

The appeal as to the claim for an initial, compensable rating for bowel urgency is dismissed.

A 40 percent rating for degenerative disc disease of the lumbar spine, L4-L5l, from November 18, 2011, is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


